Title: To Thomas Jefferson from Washington Johnston, 29 June 1805
From: Johnston, Washington
To: Jefferson, Thomas


                  
                     Honored Sir 
                     
                     Vincennes June 29th. 1805.
                  
                  In addition to a recommendation Made in my favor by Governor Harrison (which I doubt not You’l find in the Honble. The Secretary of State’s (Mr. Gallatin’s) Office, having been inclosed by me, Some time since—) I inclose you a Recommendatory Petition, Signed by a Number of Actual Settlers and farmers of Louissiana.
                  Excuse, if you Please, my intrusion! I am Honored Sir Your Hu’ble. Servt.
                  
                     Genl. W. Johnston 
                     
                  
                Enclosure
                                    
                     
                        
                        Thomas Jefferson Esquire President of the United States of America 
                        
                        District of St. Louis
                     
                     
                        May 16th. 1805. The humble Petition of the Undersigned Citizens of the District of Saint Louis, in the District of Louissiana.
                     
                     
                        Respectfully Sheweth
                     
                     
                        That in and by the Act of Congress entitled An Act for Ascertaining & adjusting the titles & Claims to land, within the Territory of Orleans and District of Louisiana.
                     
                     Approved the 2. of March 1805 (instant) We discover that a Land Office or an Office for the Recording and Adjustment of Claims to Lands in the said District of Louissiana, is to be Opened—for the Carrying on and Completion of Which, a Recorder of Land Titles is to be Appointed by your Excellency
                     
                        From our Acquaintance with General Washington Johnston, and his knowledge of the French and English languages; We take the liberty of recommending to, and earnestly soliciting your Excellency, That you will Appoint and Commission him as Recorder of Land-Titles in & for the said District of Louissiana.
                     
                     
                        And your Petitioners as in duty &c
                     
                     
                        Wm Ross
                        
                        
                           and 89 other signatures
                           
                     
                  
                  
               